4. Census of the Roma on the basis of ethnicity in Italy (vote)
- Before the vote:
Vice-President of the Commission. - (FR) Madam President, ladies and gentlemen, on Monday night you had a debate following media reports that the Italian authorities would be fingerprinting the inhabitants of nomad camps. I can of course confirm the Commission's position on this, as outlined on Monday by Commissioner Špidla, who specifically referred to the letter that I sent to the Italian authorities on 3 July. During this debate, Mr Schulz expressed the view that I should inform the European Parliament.
In addition - since Mr Deprez is here, I can say this before the Committee on Civil Liberties, Justice and Home Affairs - I kept the Bureau and coordinators informed. Yesterday, Madam President, if I have understood correctly, the Conference of Presidents wanted me to make a brief statement to update Parliament on the latest news. I will briefly go over the measures taken by the Commission, which is of course extremely vigilant when it comes to these matters. I met with Mr Ronchi on 26 May. On 3 July I asked the Italian Government to explain the purpose and proportionality of the measures. We had an initial meeting with Mr Maroni in Cannes, during the Informal Council. Mr Maroni is the Italian Minister of the Interior.
During this meeting, Mr Maroni explained that the census would be used to check on entitlements to welfare benefits for the inhabitants of the nomad camps. He explained that fingerprints would be taken only if it was impossible to establish identity by other means, and that children would be fingerprinted only with a court order.
(Uproar)
I am merely repeating what the Minister said. I will tell you in a minute what I did. He said that he had asked to abolish any census on the basis of religion or ethnicity, and that the Italian Government, in cooperation with Unicef, had launched an action plan for the education of minors. Nevertheless, I have to say that the Italian Government has agreed to send us a status report on the situation by the end of July, which is extremely important.
After this informal meeting, I asked the Director-General for Justice, Freedom and Security, Jonathan Faull, to write to the Italian authorities to obtain written confirmation of this information and to ask for additional clarification ahead of the report expected at the end of July. A letter was sent on 9 July. Late yesterday evening my staff in Brussels received a preliminary response. This document provides clarification on the identification of ethnicity and religion.
As for the other aspects, I am unable to say at this point whether these will fully answer the questions asked by the Commission. It is our intention to obtain all the necessary information about the fingerprinting process. What is the purpose of fingerprinting and how will fingerprints be processed? What is the legal basis authorising this kind of processing of personal data? Will this data be kept? How will it be kept? Can it be used for other purposes? Are the people who are fingerprinted given preliminary information in writing?
As far as children are concerned, we requested confirmation of reports that under-14s would be fingerprinted only if this was authorised by a judge, for the purpose of establishing their identity.
We have also asked about the situation in the 17 regions of Italy that are not affected by the emergency decree.
Finally, we have asked for texts, measures, decisions and legislative, regulatory or administrative acts to be sent that will give us an idea of the situation. It is up to you to decide whether we intend to follow up this issue with all the required vigilance and of course whether we enter into the necessary dialogue with the Italian authorities.
To conclude, Madam President, the Commission wants this matter to be handled transparently and with respect for fundamental rights and Community law. Our role is to act as the guardian of the Treaties, verifying objectively, once we are in possession of all the relevant information, that Italy has correctly applied the Community law applicable in these cases.
Generally speaking, as Commissioner Špidla explained, I am convinced - and I said as much to the Italian Government - that it is necessary to find effective solutions tailored to the problems faced in particular by the Roma, especially Roma children, who are the primary victims of the situation of poverty and exclusion. The Roma must be helped and not stigmatised; this is why, in the report that it presented last week, the Commission emphasised that the European Union, the Member States and civil society must join forces to effectively coordinate their efforts to this end.
Madam President, ladies and gentlemen, I refer to Rule 170 of our Rules of Procedure and wish to table a motion on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats regarding this vote.
There are issues and political views that divide us, but there are also things that unite us in this Parliament, and these include a commitment to human rights, the fight against all forms of racism, so we should not allow ourselves to become divided on those topics where we are in agreement because, otherwise, we shall weaken the very issue that unites us. Our competent Commissioner Jacques Barrot has explained that there continue to be some unanswered questions when it comes to assessing the facts about the problems we may have in Italy.
At the moment we are referring mainly to articles in the press, and we are referring to a wide variety of forms that have been sent around Parliament over recent weeks. Therefore we, the PPE-DE Group, move that today's vote on the resolution be postponed until the September part-session because, by then, the facts will have been clarified and we shall know what we are voting on.
I should like to say to all the Members who disagree with this that, as long as you are not out to get a quick headline, but instead have the objectives of cooperating to achieve something for the minorities in Europe, and of all groups in this Parliament, both large and small, pulling together, then jointly we can achieve something for these people. Those who just want a quick headline, just want to get publicity, should vote now. We advocate postponing it until we know the facts of the matter. I have to acknowledge that the debate we have had over the last few days has exerted enough pressure to get the matter moving. I would ask those who want proper answers to support the motion for us to discuss this in September.
(Applause from the right)
Madam President, the Socialist Group in the European Parliament asked on Monday evening and again yesterday for the Commission to give a report on its discussions with the Italian Government. Commissioner Barrot has reported in a very factual but conclusive way that, for one thing, the Italian Government has passed on information that was very incomplete and, it seems to me, not particularly relevant.
You are all familiar with this form. It is a form of the type normally used to record crimes, a form that clearly shows that the Italian Government is taking measures that would be suited to criminal investigations, at the most, but which most definitely do not serve the protection of children. Judging by what Mr Barrot has just told us, it is more imperative than ever to adopt this resolution today, to send out a clear signal from the European Parliament.
(Applause from the centre and left)
Mr President, ladies and gentlemen, I speak in favour of Mr Weber's proposal and I would like to thank Commissioner Barrot, not only for what he has said today in this House, but also for his commitment to resolving, in the best and most constructive way, a situation that in Italy should be recognised for what it is, namely an emergency involving thousands of people. I assure you that thousands of minors are living in conditions of total neglect, with no right to medical treatment, vaccinations or schooling.
It seems to me that the Commission and the Italian Government are working together... - Mr President, may I finish speaking? May I continue or must I stop speaking? Would you please remind the House that I have the right to speak? - I was saying that the Commission and the Government are going in the right direction and in particular I believe that we should not vote on a resolution that is full of inaccuracies, actual errors from a legal point of view, i.e. full of legal falsehoods. It is therefore an entirely political resolution, with no basis in fact.
Among other things, I would like to remind the House - and I am reaching my conclusion - that, while Commissioner Barrot has been extremely clear today, three days ago Commissioner Špidla said that he had yet to read the act, which I believe consists of no more than two pages. Therefore if those on the left must at all costs make a premature judgment on a government's methods, I believe it to be entirely illegitimate.
(Parliament rejected the request to postpone the vote)
Before the vote on Amendment 10:
(IT) Mr President, to add 'on a case-by-case basis' in the second part of the amendment, where we ask for the use of ordinary, non-discriminatory identification procedures. Therefore, in English 'to employ, on a case-by-case basis, ordinary, non-discriminatory...'.
(The oral amendment was accepted)